UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 19, 2013 (August 17, 2013) CASABLANCA MINING LTD. (Name of small business issuer specified in its charter) Nevada 000-53558 80-0214005 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 417 Orchid Avenue Corona Del Mar, CA 92625 (Address of principal executive offices) (former name or former address, if changed since last report) 619-717-8047 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS On August 17, 2013, Mark S. Zouvas resigned as Chief Financial Officer and Director of Casablanca Mining Ltd., a Nevada corporation (the “Company”). The resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies, practices, or otherwise. ITEM 9.01(d) EXHIBITS Exhibit Exhibit Description Letter of Resignation from Mark S. Zouvas dated August 17, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 19, 2013 CASABLANCA MINING LTD. By: /s/ Thomas Ronk Thomas Ronk President
